Citation Nr: 1622483	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Following an April 2013 videoconference hearing, the Veteran's claim was remanded in September 2014 and March 2015.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran's increased rating claim for a bilateral hearing loss disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in July 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in April 2011 and supplemental statements of the case in December 2012, January 2015, and February 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his bilateral hearing loss disability.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  While the September 2014 and March 2015 Board remands directed the RO to schedule the Veteran for a VA examination with an ears, nose, and throat physician, as will be discussed in greater detail below, there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an initial compensable rating.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to draw out the current nature, extent, and severity of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2014 and March 2015.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for an examination by an ear, nose, and throat physician to determine the nature and severity of the Veteran's bilateral hearing loss disability, and to readjudicate the claim on appeal.  Subsequently, all outstanding treatment records were obtained and associated with the claims folder.  The Board notes that while the January and April 2015 Compensation and Pension (C&P) examination reports were not performed by an ear, nose, and throat physician, as the September 2014 and March 2015 remands directed, in the April 2015 C&P examination report, the examiner explained why an ear, nose, and throat physician was not required and that the January 2015 C&P examination report was adequate.  Additionally, the Board further notes that in September 2015, the Veteran was seen by an otolaryngologist.

Thereafter, the Veteran's claim was readjudicated in January 2015 and February 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Here, the key factors for consideration are the propriety of the initial disability rating assigned, the evaluation of the medical evidence since the grant of service connection, and the appropriateness of "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

V.  Analysis

The Veteran asserts that his service-connected bilateral hearing loss disability is more severe than the currently assigned noncompensable rating.  A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2015), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2015), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

In this case, service connection for bilateral hearing loss was established in the appealed September 2009 rating decision, with a noncompensable evaluation assigned as of June 2009.  Evidence cited in this decision includes service treatment records showing "some hearing degradation in service" (i.e., findings of 45 decibels at the 2000 Hertz level upon audiological testing in July 1999, albeit with other thresholds below 40 decibels and with no speech recognition testing performed), as well as the findings from an August 2009 VA examination, which revealed the 
following pure tone thresholds, in decibels:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
36
15
55
40
35
LEFT
38
25
55
40
30

Speech audiometry testing revealed speech recognition scores of 94 percent in the Veteran's right and left ears.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2015).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

A May 2012 VA C&P audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
35
15
55
40
30
LEFT
38
25
50
40
35

Speech audiometry testing revealed speech recognition scores of 92 percent in the Veteran's right ear and 98 percent in his left ear.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2015).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

The examiner noted that the starting level of presentation for the speech recognition test, performed with the Maryland CNC word list, was 65 dB in the right ear and 65 dB in the left ear.  The Veteran's initial speech recognition score was 72 percent in the right ear and 98 percent in the left ear.  A modified performance intensity function with a starting presentation level of 40 dB re SRT was obtained.  Using the Maryland CNC word list, the level of presentation with the best performance was 77 dB in the right ear.  Using the Maryland CNC word list, the level of presentation with the best performance was 65 dB in the left ear.  The Maryland CNC test was not paused at any time as this was not necessary.  The examiner further noted that there was asymmetry in the Veteran's hearing and the Veteran had an unusual pattern to his hearing loss.  The Veteran reported he had never been seen by an ears, nose, and throat physician.  The VA examiner recommended that the Veteran be seen medically for this asymmetry.  

A January 2015 VA C&P audio examination report, by an audiologist, and not by an ears, nose, and throat physician, noted the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
39
20
55
40
40
LEFT
48
50
55
45
40

Speech audiometry testing revealed speech recognition scores of 96 percent in the Veteran's right ear and 100 percent in his left ear.  These findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2015).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

Following the March 2015 remand, the Veteran was afforded a VA audiological examination in April 2015 by an audiologist, who cited the hearing findings from January 2015 and noted that the Veteran declined to be retested.  The examiner noted that the Veteran's "hearing has not progressed since his initial rating so no change in rating would be warranted."  

Regarding the Board's remand directive that the Veteran be examined by an ears, nose, and throat physician, the VA examiner noted that no speech asymmetry was seen in the January 2015 C&P examination.  The examiner noted that this was the only reason for referral to an ears, nose, and throat physician, from the May 2012 C&P examination report.  The examiner reported that the January 2015 examination was a complete and thorough evaluation to determine if there were any retro-cochlear signs that indicated a need for a work up by an ears, nose, and throat physician.  No indicators emerged for a referral to an ears, nose, and throat physician.  Per the Veteran, he did see an ears, nose, and throat physician as referred in the May 2012 C&P examination report, and the Veteran could not remember the outcome except there was not any concern.  (The examiner also noted that the Veteran's earlier ENT records were not in VBMS, but, as noted above, sufficient efforts have been made to obtain all potentially available treatment records; this accordingly presents no basis for a further remand. )

The VA examiner further noted that the audiologist from the January 2015 examination, in conjunction with the current examination, reviewed the Veteran's VA claims file.  This examiner compared her results to the previous ones, concluding that "[t]he current hearing loss is in good agreement with the [May] 2012 results, with the exception of 1 kHz in the left ear, which is poorer today from 25 to 50 dB HL.  Maryland CNC testing revealed better performance for the right ear (92-96 percent) and is stable for the left ear."

The April 2015 VA examination report contains further information from the January 2015 examiner that directly addressed the issue of asymmetrical speech discrimination and explained that ultimately the Veteran had excellent speech discrimination in both ears on the May 2012 examination, just as he did on the January 2015 examination.  His speech, at the May 2012 examination, was simply presented at a loudness level below what the Veteran required to understand speech; when the loudness was increased, his speech discrimination was excellent.  According to the April 2015 VA examiner, the results of the May 2012 examination were misinterpreted.  If the Veteran's speech discrimination worsened as sound became louder, then it would be cause for concern.  However, in the Veteran's case, his discrimination improved.  According to the April 2015 examiner, the initial referral to an ears, nose, and throat physician was based on a faulty interpretation of the obtained data.  The April 2015 examiner concluded that the Veteran did not require a referral to an ears, nose, and throat physician.  The January 2015 examination results should be considered adequate and appropriate to make a rating decision and no further evaluation was required.

In a September 2015 VA examination report by an otolaryngologist, the Veteran was diagnosed with sensorineural hearing loss.  The examiner noted that the Veteran had no signs or symptoms attributable to Meniere's syndrome, a peripheral vestibular condition, chronic ear infection, inflammation, or cholesteatoma.  The Veteran's external ear and gait were normal.  The examiner did not mention that the Veteran' had asymmetrical hearing loss.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since all the audiological reports fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86(a), (b) (2015).

In short, the Veteran's bilateral hearing loss disability has remained at a noncompensable level pursuant to VA regulations.  A compensable rating is therefore not warranted.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C.A. § 1155 (West 2014).

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to a compensable rating, and that it affects his daily life.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological examination reports have been accorded greater probative weight.

In summary, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an higher initial evaluation is not warranted.

VI. Other considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected hearing loss disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's hearing loss symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the noncompensable rating assigned herein.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from hearing loss with the pertinent schedular criteria does not show that his service-connected bilateral hearing loss disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

More specifically, the Court has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner who conducted the August 2009 examination report noted that there would be no effect on the Veteran's usual occupation or daily activities.  In the May 2012 VA examination report, the examiner noted that the Veteran had to lean forward to hear better, had difficulty on the phone, and had difficulty hearing when there was background noise.  In the January 2015 VA examination report, the examiner noted that the Veteran had difficulty understanding conversations, particularly on the phone, even with his VA-provided hearing aids.  The Veteran missed letters and needed to double check more frequently than he used to.  He needed to turn up the volume on his TV at home which disturbed others in the house.  The Veteran needed people to speak up to hear well, even with his hearing aids.  In the April 2015 VA examination report, the examiner reported that the Veteran struggled to understand words even with his hearing aids.  

The Board has considered these functional effects of the Veteran's hearing loss in making its analysis under Thun and 38 C.F.R. § 3.321(b)(1).  However, the functional effects reported by the Veteran, while certainly not negligible, are entirely consistent with his degree of objective loss of hearing acuity, as shown by his examination findings, and are not indicative of a disability picture that is significantly more severe than that reflected in the objective findings.  Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's bilateral hearing loss disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed, as indicated in his January 2015 examination report, and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


